Citation Nr: 0403267	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  He was a prisoner of war from February 1944 to April 
1945.  He died in March 1994.  The appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the RO denied service connection for the 
cause of the veteran's death in a prior rating action dated 
in October 1994.  Normally, when there is a previous denial, 
a claim will not be reopened and considered unless new and 
material evidence has been received.  38 U.S.C.A. § 5108 
(West 2002).  However, the appellant's July 2000 claim argued 
that service connection was in order because the veteran had 
ischemic heart disease that contributed to the cause of his 
death.  Ischemic heart disease, under specified 
circumstances, had been added to the list of presumptive 
diseases specific to former prisoners of war under 38 C.F.R. 
§ 3.309(c) but had not been considered at the time of the 
earlier rating decision.  See 59 Fed. Reg. 35,464 (July 12, 
1994).  Therefore, it appears that the RO readjudicated the 
claim on a de novo basis due to the liberalizing change in 
the law.  See Spencer v. Brown, 4 Vet. App. 283 (1994).  
Accordingly, the issue is entitlement to service connection 
for the cause of the veteran's death on the merits, as 
phrased above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.




REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded VA's duty to notify the claimant and hers 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA requirements.  
The initial July 2000 development letter the RO sent to the 
appellant discussed the appellant's responsibility to provide 
evidence that her claim was well grounded.  Clearly, this 
letter is inadequate.  Although the February 2003 statement 
of the case includes the text of the relevant VCAA 
regulation, it does not suffice to provide the appellant with 
notice of the evidence necessary to substantiate her claim 
and notice of the respective responsibilities of VA and the 
appellant to obtain or provide certain types of evidence or 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

With respect to assistance, the VCAA provides that the duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2) and (3).  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  The appellant's July 2000 claim 
stated that the veteran had continuous treatment at the VA 
Outpatient Clinic in Daytona Beach, Florida.  There is no 
indication that the RO ever attempted to secure records of 
this treatment.  On remand, it should take all necessary 
steps to do so.   

The duty to assist also requires VA to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  Review of 
the veteran's death certificate reveals that the veteran died 
at home, such that there are no terminal hospital records to 
obtain.  However, the certifying physician listed on the 
death certificate is A. Cantwell, M.D., presumably the 
veteran's treating physician at that time.  Treatment records 
from Dr. Cantwell may contain information relevant to the 
issue on appeal, specifically, the cause of the veteran's 
death.  On remand, the RO should ask the appellant to either 
submit or authorize VA to secure records from Dr. Cantwell.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to comply 
with the VCAA, to include notifying the 
appellant and her representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on her 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103, as well as Quartuccio 
v. Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response. 

2.  The RO should contact the appellant 
and ask her to submit, or authorize VA to 
obtain, records of the veteran's 
treatment by A. Cantwell, M.D., if any.     

3.  The RO should secure the veteran's 
treatment records from the VA Outpatient 
Clinic in Daytona Beach, Florida.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


